ROOMLINX, INC. 11101 W. 120th Avenue, Suite 200 Broomfield, CO 80021 August 29, 2012 VIA EDGAR ELECTRONIC TRANSMISSION: Mr. Larry Spirgel Assistant Director Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Roomlinx, Inc. Amendment No. 1 to Registration Statement on Form S-1 File No. 333-182201 Filed August 24, 2012 Dear Mr. Spirgel: Roomlinx, Inc. hereby respectfully withdraws its request, made pursuant to Rule 461 promulgated under the Securities Act of 1933, as amended, for acceleration of effectiveness of the above referenced Registration Statement, as submitted to the Securities and Exchange Commission on August 24, 2012. Sincerely, /s/ Michael S. Wasik Michael S. Wasik, Chief Executive Officer cc:Alan C. Ederer, Esq.
